Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2021 has been entered.

 Response to Amendment
The amendment filed November 16, 2021 has been entered.  Claims 1, 3, 5-7, 10-11, 17-18, 21 have been amended.  Claims 19-20 are canceled.  Currently, claims 1-18 and 21-22 are pending for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “side surface” and “top surface” in claim 7 is a relative term which renders the claim indefinite. The term “side” and “top” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 5, 8, 11-12 and 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrd et al. (US PG Pub 2011/0028837) in view of Murata et al. (US PG Pub 2009/0287057) and Chong et al. (US PG Pub 2004/0120672).
Regarding claims 1, 5, 8, 11-12, 16-17, Byrd et al. discloses a waveguide neural device comprising: a neural device (“mapping catheter”) configured for implanting in tissue, the neural device comprising a neural device sidewall 11 extending to a distal end portion of the neural device; an array of electrode sites 13 supported on an exterior face of the neural device sidewall ([0079], [0081]; fig. 4a, 5b, 6-8b), wherein the array of electrode sites is configured to electrically communicate with their surroundings and comprises at least one recording electrode site configured to sample illuminated tissue ([0068]); a waveguide 12 extending along at least a portion of the neural device and coupled to the exterior face of the neural device sidewall, wherein the waveguide has a proximal end configured to receive light from a light source ([0074]) and a distal end configured to emit the light to illuminate targeted tissue adjacent to the at least one recording electrode site (fig. 5a, 6); and a light redirecting 
Regarding claim 2, Byrd et al. does not disclose that the motivation for designing the waveguide neural interface device with the light redirecting element and avoiding direct illumination on the at least one recording electrode is to reduce an impact of a Becquerel effect.  This limitation is regarded as a result of a design and the fact that applicant has recognized another advantage which would flow naturally from a design that meets all the limitations of the current claims cannot be the basis for Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  One of ordinary skill in the art at the time the invention was made would have thought it obvious that the design of Byrd et al. would be capable of reducing an impact of a Becquerel effect, as the prior art meets all the structural limitations of the instant invention as currently claimed.
Regarding claim 3, Byrd et al. discloses wherein the waveguide is an optical fiber 12 supported by the exterior face of the neural device sidewall 11 (fig. 10a).

Claims 4, 9-10 and 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrd et al. (US PG Pub 2011/0028837) in view of Murata et al. (US PG Pub 2009/0287057) and Chong et al. (US PG Pub 2004/0120672) as applied to claims 1-3, 5, 8, 11-12 and 16-17, and further in view of Deutsch et al. (US PG Pub 2005/0279354).
Regarding claims 4 and 9, Byrd et al. does not expressly disclose the optical fiber incudes a tapered beveled tip as the light redirecting element, the beveled tip having an angle that refracts emitted light away from the array of electrode sites.  Deutsch et al. teaches a waveguide with an optical fiber that has a tapered beveled tip (fig. 12) having an angle 1030 that refracts emitted light away from the waveguide ([0055]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Byrd et al. and try the substitution of the tapered beveled tip for light redirecting element as taught by Deutsch et al. as the prior art teaches it is a known equivalent structure in the art and making such a modification would yield a reasonably predictable result.
Regarding claim 10, Byrd et al. in view of Deutsch et al. disclose a reflective surface of the reflector is parallel to the face of the neural device sidewall and the waveguide directs light toward the reflector at an angle relative to the reflective surface (fig. 8).
Regarding claims 13-15, Byrd et al. in view of Deutsch et al. disclose the distal end of the neural device substrate incudes an angled tip to facilitate insertion of the waveguide neural interface into tissue (fig. 12).

Claims 6-7, 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrd et al. (US PG Pub 2011/0028837) in view of Murata et al. (US PG Pub 2009/0287057) and Chong et al. (US PG Pub 2004/0120672) as applied to claims 1-3, 5, 8, 11-12 and 16-17 and further in view of Atkins et al. (US PG Pub 2008/0111796).
Regarding claims 6-7, 18, Byrd et al. does not expressly disclose wherein the light redirecting element comprises an opening in the upper cladding that exposes the inner core, wherein the opening is angled with respect to the longitudinal axis of the waveguide, and exposes an edge of the inner core such that light is emitted from a side surface of the inner core and from a top surface of the inner core.  Atkins et al. teaches fabricating a transmit element along the longitudinal axis on a waveguide by removing material of the upper cladding 43 to create an opening 44 to expose the core layer 42 ([0068]), such that light is emitted from a side surface of the inner core and from a top surface of the inner core (fig. 4b).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Byrd et al. to incorporate the teachings of Atkins et al. in order to provide a manufacturing process that better allows light from the core layer to be transmitted perpendicular to the longitudinal axis of the waveguide, at any location along the length of the waveguide.  Such a modification would not alter the operation of the device of Byrd et al. as the electrodes are positioned perpendicular to the longitudinal axis of the neural device and along the length of the neural device, and the results of such a modification would have been reasonably predictable.  

Claims 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrd et al. (US PG Pub 2011/0028837) in view of Murata et al. (US PG Pub 2009/0287057), Chong et al. (US PG Pub 2004/0120672) and Bendett et al. (US PG Pub 2010/0114190).
Regarding claims 21-22, Byrd et al. discloses a waveguide neural device comprising: a neural device (“mapping catheter”) configured for implanting in tissue, the neural device comprising a neural device sidewall 11 extending to a distal end portion of the neural device; an array of electrode sites 13 supported on an exterior face of the neural device sidewall ([0079], [0081]; fig. 4a, 5b, 6-8b), wherein the array of electrode sites is configured to electrically communicate with their surroundings and comprises at least one recording electrode site configured to sample illuminated tissue ([0068]); a waveguide 12 extending along at least a portion of the neural device and coupled to the exterior face of the neural device sidewall, wherein the waveguide has a proximal end configured to receive light from a light source ([0074]) and a distal end configured to emit the light to illuminate targeted tissue adjacent to the at least one recording electrode site (fig. 5a, 6); and a light redirecting element (“light guide adapters”, “reflective coating”) disposed at the distal end of the waveguide such that the light redirecting element is configured to redirect light traveling through the waveguide in a manner that avoids direct illumination of the at least one recording electrode site on the exterior face of the neural device sidewall, wherein the light redirecting element includes: a refractor that refracts the light away from the waveguide at an angle, a reflector that reflects the light back along a longitudinal axis of the waveguide, or a lens that focuses the light to a point away from the waveguide ([0073], [0084]).  Byrd et al. does not expressly disclose the device is substantially planar.  Murata et al. teaches selecting a planar shape for a neural device in order to improve insertion capabilities and keeping cleanness ([0028]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Byrd et al. to try modifying the shape of the neural device to be planar as taught by Murata et al. in order to improve insertion and cleanness of the device ([0028]).  Byrd et al. .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takasaki et al. (US PG Pub 2011/0262091) Fig. 1 discloses a side view of waveguide in the claimed manner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792